DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-20 have been examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16550599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of the current application and copending Application No. 16550599 recite a prescription database, a unique patient identifier and unique pharmacist identifier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a telehealth module configured to accept electronic request from the patient system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-4, 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US. 20060031094A1 hereinafter Cohen) in view of Tucker (US20060064326A1) and further in view of Ansari et al. (‘US20060041330A1 hereinafter Ansari) and in view of Carroll (US. 20170147783A1).

With respect to claim 1, Cohen teaches a system for providing world-wide access to telehealth prescribed medications (‘094; Para 0031: software components that operate with network devices and related hardware to manage the movement of electronic information, store the information in an organized format and provide controlled, worldwide access over the Internet to the information. The information may relate to one or more medical conditions and the system and services may involve medical subjects, healthcare providers, and/or healthcare payer entities) , said system comprising: 
a healthcare provider system comprising a telehealth component configured to facilitate a remote health consultation, said healthcare provider system configured to generate electronic prescriptions (‘094; Para 0065: to engage in a remote consultation exchange; Para 0069: A healthcare provider, using a computer or other network device 20, may access a website of the medical data management system 16 to perform a variety of tasks. Such tasks may include accessing general information made available on the website to all healthcare providers or groups of healthcare providers, to access specific information or to generate reports regarding a subject's medical condition or a subject's medical device(s) …Such tasks may further include issuing electronic treatment plans or recommendations, electronic prescriptions); 
a patient system in electronic communication with the healthcare provider system and comprising a telehealth component configured to facilitate the remote health consultation (‘094; Para 0065: A subject may access a website to perform one or more of a variety of tasks, such as accessing general information made available on the website to all subjects or groups of subjects, to access specific information or to generate reports regarding that subject's medical condition or that subject's medical device(s) 12, to download data or other information from that subject's support device(s) 12 to the system 16, to upload data, programs, program updates or other information from the system 16 to the subject's support device(s) 12, to manually enter information into the system 16, to engage in a remote consultation exchange with a healthcare provider, or to modify the subject's custom settings); 
Tucker teaches 
a patient prescription database in electronic communication with the healthcare provider system and the patient system, said patient prescription database comprising electronic prescriptions received from the healthcare provider system, wherein each of the electronic prescriptions is associated with a unique patient identifier (‘326; Para 0017: the website further comprises Internet links to one or more drug information databases comprising drug history, adverse reactions to drugs, interactions between two or more prescribed medications. Preferably, the website further comprises a database of patient medication history. Preferably, the means for creating a patient file comprises a screen for entering identifying information selected from a group comprising: patient name, patient social security number, patient driver's license, patient I.D. code or a combination thereof). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system and process for prescribing medications through the internet as taught by Tucker into the system of Cohen in order to provide patient’s unique patient identifier for verification patient data regarding dispensing medication. 
Ansari teaches 
a number of pharmacy systems, each positioned at a different geographic location around the world and in electronic communication with the prescription database (‘330; Para 0013: by disclosure, Ansari describes as in FIG. 1 illustrates an embodiment of a data network 10 that may be used to ensure the accuracy of a large number of prescription fills that occur throughout several pharmacies that are each located in different geographic locations. Referring to FIG. 1, the data network 10 may include a first group of pharmacies or facilities 20 operatively coupled to a network computer or machine 30 via a network 32. The plurality of pharmacies 20 may be located, by way of example rather than limitation, in separate geographic locations from each other, in different areas of the same city, or in different states. Also, the pharmacies 20 may be affiliated with a single entity or with multiple entities). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify checking the accuracy of a prescription as taught by Ansari into the system of Cohen/Tucker in order to provide a number of pharmacy’s geographic locations for verification patient data regarding dispensing medication. 
Carroll teaches 
software instructions associated with the prescription database, which when executed, configure one or more processors to: 
receive a unique patient identifier from a particular one of the number of pharmacy systems or the patient system (‘783; Para 0010: the system serves to create and allow access to created pharmacy files and a third portion of the system serves to create and allow access to created individual patient files or information (e.g., prescription data).); 
receive a unique pharmacist identifier from the particular pharmacy system (‘783; Para 0012: During registration, a unique medical staff identification code is assigned for each medical staff member authorized to call in prescriptions. Similarly, pharmacies can be registered at the system, and may include pharmacist information. Call in prescriptions may be properly verified and filled by an authorized medical staff presenting their identification code, and verification by a pharmacy staff member, who verifies the prescription by accessing the system and entering the presented identification code into the system; Para 0037: On the pharmacy side, each participating pharmacy registers the pharmacy and may include pharmacist information, and may include other pharmacy staff member information, e.g., pharmacy technicians; Fig. 4); 
verify that the received unique patient identifier matches a stored patient identifier, and that the received unique pharmacist identifier matches a stored pharmacist identifier (‘783; Para 0040: The prescription verification system generates a unique identifier and provides the unique identifier with the ordered prescription. A receipt or claim check with the unique identifier is printed out, brought up via a patient's mobile device (such as a smart phone, tablet, pad, or the like), or otherwise made available to be presented at the pharmacy for verification, or is otherwise electronically associated with the prescription for verification by the pharmacy) and then: 
display, at the particular pharmacy system, each of the electronic prescriptions associated with the received unique patient identifier (‘783; Para 0037: On the pharmacy side, each participating pharmacy registers the pharmacy and may include pharmacist information, and may include other pharmacy staff member information, e.g., pharmacy technicians. When a phoned-in prescription order is received, the registered pharmacy's staff member enters the stated identification code of the caller into the system, for example the pharmacy staff member may enter the caller's identification code into the system; Para 0040); 
receive a user selection of one of the displayed prescriptions from the particular pharmacy systems; receive, from the particular pharmacy system (‘783; Para 0010), 
receive, from the particular pharmacy system, dispensation information comprising an amount of medication dispensed, a time and date of dispensation, and a reason for dispensation for the selected prescription (‘783; Para 0033: Each medical staff member authorized to order prescriptions is assigned a unique identification code by the system, or alternatively the authorized user may select their own unique identification code. The unique identification code may be made up of any combination of letters and/or numerical integers, e.g., a letter character prefix and a numerical integer, or other suitable identification code. The identification codes are unique to each individual authorized to order; Para 0035: record the amount to be dispensed, type of medication, patient refills, date); and 
update, at the prescription database, the selected prescription with the dispensation information, wherein the dispensation information is associated with the received unique pharmacist identifier (‘783; Para 0035: the healthcare provider may record the amount, type of medication, recipient/patient, refills, date, and/or an actual image of the prescription. For example, the healthcare provider may record the information to a database accessible by the prescription verification system (e.g., the healthcare provider may enter the prescription details and/or record an image of the prescription as written and upload it to the prescription verification system). The recorded prescription information may be accessible, via the prescription verification system, by a registered pharmacy's staff member (e.g., pharmacist or pharmacy technician) to validate the prescription details, and potentially expose prescription alterations). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the prescription verification system of Carroll into the system of Cohen/Tucker/Ansari in order to include the prescription pharmacy database for verification patient data regarding dispensing medication. 
Claims 15 and 20 are rejected as the same reason with claim 1. 

With respect to claim 3, the combined art teaches the system of claim 1, Cohen discloses wherein: the telehealth component of the healthcare provider system comprises a telephone; and the telehealth component of the of the patient system comprises a telephone (‘094; Para 0040).  

With respect to claim 4, the combined art teaches the system of claim 1, Ansari further discloses  wherein: each of the electronic prescriptions is associated with a unique patient identifier and evidence supporting the electronic prescription; said patient prescription database is configured to display said evidence supporting the electronic prescription at the particular pharmacy system; and said evidence comprises images or videos of symptoms associated with a disease or condition for which the associated electronic prescription was prescribed to treat (330; Para 0013).  


With respect to claim 6, the combined art teaches the system of claim 1, Carroll discloses wherein: the amount of medication dispensed is less than a full amount 783; Para 0056).  
Claim 16 is rejected as the same reason with claim 6. 


With respect to claim 7, the combined art teaches the system of claim 6 further comprising: Carroll discloses additional software instructions associated with the prescription database, which when executed, configure the one or more processors to: verify the received particular unique patient identifier against a list of accepted unique patient identifiers stored at the prescription database; and remove the particular unique patient identifier from the list of accepted unique patient identifiers when a particular one of the reasons for dispensation is received in association with the particular unique patient identifier with a frequency above a predetermined threshold (‘783; Pars 0056-0058).  

With respect to claim 8, the combined art teaches the system of claim 6 Carroll discloses wherein: each electronic prescription is associated with an expiration date; and said patient prescription database comprises additional software instructions, which when executed, configure the one or more processors to: determine a current date; and remove prescriptions associated with an expiration date prior to the current date (‘783; Para 0035).  

With respect to claim 9, the combined art teaches the system of claim 8 further comprising: additional software instructions associated with the prescription database, 783; Para 0032).  

With respect to claim 10, the combined art teaches the system of claim 1 further comprising: additional software instructions stored at the prescription database, which when executed, configure the one or more processors to: provide read-only access at a particular one of the number of patient systems where a unique patient identifier matching one of the unique patient identifiers stored at the patient prescription database is received from the particular patient system, wherein said read-only access is limited to electronic prescriptions associated with the received unique patient identifier; provide write-access at a particular one of the number of pharmacy systems with respect to the dispensation information where a unique pharmacist identifier matching a unique pharmacist identifier stored  at the patient prescription database is received from the particular pharmacy system, wherein said write-access is limited to dispensation information for electronic prescriptions associated with the received unique patient identifier; and provide write-access at a particular one of the number of healthcare provider systems where a unique healthcare provider identifier matching one of the unique healthcare provider identifiers stored at the patient prescription database has been received from the particular healthcare provider system, wherein said write-access is limited to electronic prescriptions associated with unique patient identifiers associated with the received unique healthcare providers (‘326; Abstract).  
Claim 18 is rejected as the same reason with claim 10. 
With respect to claim 11, the combined art teaches the system of claim 1 Cohen discloses wherein: each of the unique patient identifiers comprise a user id and password; and each of the unique pharmacist identifiers comprise a user id and password (‘094; Para 0077).  

With respect to claim 12, the combined art teaches the system of claim 1, Tucker discloses wherein: the electronic prescriptions are electronically partitioned by patient identifier such that all electronic prescriptions associated with a given one of the patient identifiers is stored at separate electronic storage areas (‘326; Para 0046).  

With respect to claim 13, the combined art teaches the system of claim 12 wherein: each of the electronic prescriptions is associated with a unique patient identifier and evidence supporting the electronic prescription; said patient prescription database is configured to display said evidence supporting the electronic prescription at the particular pharmacy system; and the evidence associated with a given electronic prescription is stored within the same electronic storage area as the associated electronic prescription (‘326; Paras 0046, 0052).  
Claim 17 is rejected as the same reason with claim 13.


With respect to claim 14, the combined art teaches the system of claim 1 Cohen discloses further comprising: a telehealth module configured to accept electronic requests from the patient systems for a telehealth consultation and transmit an electronic notification to the healthcare provider system with a proposed date and time for the telehealth consultation comprising an option to accept the proposed telehealth consultation (‘094; Abstract
With respect to claim 19, the combined art teaches the method of claim 15 further comprising the steps of: verifying, at the prescription database, that the unique patient identifier matches a stored unique patient identifier; verifying, at the prescription database, that the unique pharmacist identifier matches a stored unique pharmacist identifier; and verifying, at the prescription database, that the unique healthcare provider identifier matches a stored unique healthcare provider identifier (‘783; Para 0037; Para 0040).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US. 20060031094A1 hereinafter Cohen) in view of Tucker (US20060064326A1) and further in view of Ansari et al. (‘US20060041330A1 hereinafter Ansari) and in view of Carroll (US. 20170147783A1) and further in view of Peifer et al. (‘US5987519A hereinafter Peifer ). 

With respect to claim 2, the combined art does not, according to the system of claim 1 wherein: the telehealth component of the healthcare provider system comprises a video camera and a microphone; and the telehealth component of the patient system comprises a video camera and a microphone. However, Peifer teaches the aforementioned feature (‘519; Abstract; Col/lines 4/33-41: a videoconferencing interface device which formats voice and video data received by the videoconferencing interface device from a camera and microphone located at the patient monitoring station) .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the prescription verification system of Carroll 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US. 20060031094A1 hereinafter Cohen) in view of Tucker (US20060064326A1) and further in view of Ansari et al. (‘US20060041330A1 hereinafter Ansari) and in view of Carroll (US. 20170147783A1) and further in view of. Robert (US 20080042423A1)  

With respect to claim 5, the combined art does not teach, according to the system of claim 1 further comprising: additional software instructions associated with the prescription database, which when executed, configure the one or more processors to: determine a geographic location associated with the received unique pharmacist identifier; determine one or more languages associated with the determined geographic location; and provide, by way of a translation module in electronic communication with the prescription database, a machine translation of the retrieved electronic prescriptions into the determined language . However, Robert discloses the aforementioned feature (‘423; Para 0075: language references-English/Spanish) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the prescription verification system of Robert into the system of Cohen/Tucker/Ansari/Carroll in order to provide the different languages for verification patient data regarding dispensing medication

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686